Title: To Benjamin Franklin from Michael Hillegas, 17 March 1778
From: Hillegas, Michael
To: Franklin, Benjamin


Dear Sir
York Town Mar. 17. 1778
Permit me to thank you for your very agreeable Letter of the 7th. of October last, and of expressing my Obligation to you for your kind Inclination of serving Mr. McCreery in the Negociating his Certificates of our Continental Loan Office, but am sorry you were with some reason “told that our Money had depriciated” and that therefore “you could not in Conscience be Concerned in negociating them as Equal in Value to the Number of Spanish Dollars mentioned in them.”
I must acknowledge that the high prices things have borne here pleads undoubtedly strong that the Money has depriciated, but give me leave at the same time to observe that this has not been altogether occasioned by the Quantity of Money which has been issued with us, but in part by a Scarcity of foreign Articles (and which scarcity was by the Traders made some what Artificial by secreting the Goods we really had). This the Retailers as well as the Importers availed themselves of, and Continued to raise in their prices (till lately) higher and higher. This same spirit of Avarice soon got among the Farmers particularly those who were disaffected, who in turn when they were asked the Prices of the Necessaries of Life &ca. they had for sale would naturally in Justification of their Demands plead the high prices they were obliged to give for Salt, Sugar, Rum, Coffee and all kinds of European Goods. I cant however help thinking this evil will soon mend, many foreign Articles being already more Reasonable than they were some time ago. Salt at Baltimore has fallen from £18 to £4 per Bushel and I hear where it is made on the Shoar its sold 30 a [to] 40s.
As to the Money which has been issued am well satisfied that it is good, because the Estates of America are and will be a sufficient security for the Redemption of all the Money that has been issued and even much more. Taxes have already commenced in most if not all the States, which have been very chearfully paid by all Whiggs and I stand informed that this to the Eastward had the Effect of Lowring Goods 25 per Cent. But you and I both know that Taxes repeated year after year without a Trade Foreign as well as Domestic will soon move heavy. And I am not without hopes That this Trade will soon be Obtained, so soon at least, as we shall have the happiness of Compleatly beating our Enemies, Which God of his infinite Mercey Grant may be this ensuing Campaign. I think I hear you say Nothing less will do, and then without the Art of Prophecy we shall see our Money daily become more and more Valuable.
Mr. Lutterloh whom you were pleased to Recommend to me lately sent me your Letter of the 23d: January 1777. He is now at Camp, have not as yet had the pleasure of seeing him. As soon however as that shall be the Case you may depend shall shew him all the Civilities in my Power. Some time since was informed of a Lieut. General Hillegas in the Holland service whom I’ve some Reason to suppose a Relation of mine, have wrote him on the subject, under cover of the Inclosed Letter which I beg you’ll forward. If you have any Acquaintance in Holland who may know Men in that way, would beg a few lines from you to them respecting this Discovery. My Character, my Situation in Life, and what else you may please to mention of me, this Communicated to the General through your friend I flatter myself might be of no Disservice. Mrs. Hillegas Joins me in Compliments and am Dear Sir with much Esteem and Regard Your most Affectionate as well as most Humble Servant
Ml H

Doctor Franklin. One of the Ambassadors from the United States of America at the Court of Versailles at Passey near Paris

